--------------------------------------------------------------------------------

Exhibit 10.8
 
AMENDED AND RESTATED
SUBORDINATION AGREEMENT


THIS AMENDED AND RESTATED SUBORDINATION AGREEMENT (“Agreement”), dated as of
February 13, 2017 is made by and among the undersigned (collectively the
“Subordinated Creditors”), Sabby Healthcare Master Fund, Ltd. (“SHMF”), Sabby
Volatility Master Fund Ltd. (“SVMF,” and together with SHMF, “Sabby”), and
Dillon Hill Capital, LLC  (“Dillon Hill,” and collectively with Sabby and each
of their participants, successors and assigns, Dillon Hill and Sabby are
sometimes referred to herein as the “Senior Lenders”, and together with the
Subordinated Creditors, the “Parties”). For all purposes herein, the “Borrower”
means RiceBran Technologies, a California corporation.


BACKGROUND
 
A.            Borrower previously entered into that certain Note and Warrant
Purchase Agreement dated January 17, 2012 (as amended thereafter, including
without limitation pursuant to that Second Amended and Restated Note and Warrant
Purchase Agreement dated as of November 13, 2013) (the “Purchase Agreement”)
with each of the Subordinated Creditors. In connection with the transactions
contemplated by the Purchase Agreement, the Borrower issued to the Subordinated
Creditors convertible promissory notes (as amended, the “Original Notes”).
 
B.            Borrower and Subordinated Creditors entered into that certain
Amendment to Loan Documents dated as of May 12, 2015 (“First Amendment”),
pursuant to which (i) the Original Notes held by the Subordinated Creditors were
amended and restated (as amended and restated, the “Notes”) and (ii) warrants to
purchase 300,000 shares of Borrower’s common stock were issued to the
Subordinated Creditors (“2015 Warrants”). Borrower and the Subordinated
Creditors are parties to a Third Amended and Restated Security Agreement, dated
as of May 12, 2015 (“Security Agreement”), which secures Borrower’s obligations
under the Notes.
 
C.            Borrower, Subordinated Creditors and Full Circle Capital
Corporation, a Maryland corporation (“FCCC”) are parties to that certain
Subordination Agreement dated as of May 12, 2015 (“Existing Agreement”).
 
D.            Borrower concurrent herewith is amending the Purchase Agreement
with that certain Amendment Number Two to Loan Documents dated as of February 9,
2017 (“Second Amendment”), pursuant to which the Subordinated Creditors will
agree to (i) subordinate their Notes and their security interests under the
Security Agreement to the obligations and security interests relating to the
Credit Facility (as defined below), (ii) extend the maturity date of the Notes
and (iii) reduce the interest rate of the Notes, all on the terms describe
herein.
 
E.             Borrower has entered into a Securities Purchase Agreement with
the Senior Lenders (“Loan Agreement”) relating to the issuance of Original Issue
Discount Senior Secured Debentures thereunder (“Debentures”) dated of even date
herewith (together with ancillary documents, “Credit Facility”).  The Credit
Facility is a “Replacement Credit Facility” and a “Senior Debt Facility”, and
the lenders under the Credit Facility are “Senior Lenders”, under the terms of
the Security Agreement.
 
1

--------------------------------------------------------------------------------

F.             This Agreement amends and restates the Existing Agreement in its
entirety.
 
G.             In consideration of the capital to be provided under the Credit
Facility, and other financial accommodations that have been made and may
hereafter be made by the Senior Lenders for the benefit of the Borrower, which
in turn benefits the Subordinated Creditors, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Subordinated Creditors hereby agree to the terms hereof.
 
AGREEMENT
 
1.             Definitions.  As used herein, the following terms have the
meanings set forth below:
 
“Borrower Default” means any Event of Default as defined in the Debentures.
 
“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.
 
“Senior Lender Debt”, used herein in its most comprehensive sense, means the
Loan Agreement, the Debentures and any and all advances, debts, obligations and
liabilities of the Borrower to the Senior Lenders, heretofore, now or hereafter
made, incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, including under any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement at any time entered into by the Borrower with the Senior Lenders,
and whether the Borrower may be liable individually or jointly with others, or
whether recovery upon such amounts may be or hereafter become unenforceable.
 
“Subordinated Indebtedness” means all obligations arising under the Subordinated
Notes and each and every other debt, liability and obligation of every type and
description which the Borrower or any of its subsidiaries may now or at any time
hereafter owe to one or more of the Subordinated Creditors, whether such debt,
liability or obligation now exists or is hereafter created or incurred, and
whether it is or may be direct or indirect, due or to become due, absolute or
contingent, primary or secondary, liquidated or unliquidated, or joint, several
or joint and several.
 
“Subordinated Notes” means Borrower’s Second Amended and Restated Secured
Promissory Notes, dated May 12, 2015 and/or Amended and Restated Secured
Promissory Note dated May 12, 2015, as amended on February 9, 2017, payable to
the order of the Subordinated Creditors in the original aggregate principal
amount of Five Million Four Hundred Fifty Thousand Three Hundred Ninety Four
Dollars ($5,450,394), together with all renewals, extensions and modifications
thereof and any note or notes issued in substitution therefor.
 
2

--------------------------------------------------------------------------------

2.             Subordinated Indebtedness. The Borrower and the Subordinated
Creditors have delivered to the Senior Lenders true and complete copies of the 
Second Amendment and any and all other documents governing the terms of the
Subordinated Indebtedness in effect on the date hereof (collectively, the
“Subordinated Indebtedness Documents”). No purported amendment, modification,
waiver or restatement of the Subordinated Indebtedness Documents shall be
effective without the express prior written consent of the Senior Lenders.
 
3.             Subordination.  The payment of all of the Subordinated
Indebtedness is hereby expressly subordinated to the extent and in the manner
hereinafter set forth to the payment in full of the Senior Lender Debt; and
regardless of any priority otherwise available to the Subordinated Creditors by
law or by agreement, and any Lien claimed therein by the Subordinated Creditors
shall be and remain fully subordinate for all purposes to the rights of the
Senior Lenders for all purposes whatsoever. The Subordinated Indebtedness shall
continue to be subordinated to the Senior Lender Debt even if the Senior Lender
Debt or any portion thereof is deemed subordinated, avoided or disallowed under
the United States Bankruptcy Code or other applicable law.
 
4.             Principal and Interest Payments.
 
4.1.          Principal Payments. Except as expressly set forth in Section 6,
until all of the Senior Lender Debt has been paid in full, no Subordinated
Creditor shall, without the prior written consent of the Senior Lender, demand,
receive or accept any principal payment from the Borrower in respect of the
Subordinated Indebtedness, or exercise any right of or permit any setoff in
respect of the Subordinated Indebtedness.
 
4.2.          Interest Payments.  A Subordinated Creditor may demand, receive
and accept regularly scheduled payments of interest in respect of the
Subordinated Indebtedness; provided, that without the prior written consent of
the Senior Lenders, the Subordinated Creditor shall not demand, receive or
accept any interest payment from the Borrower in respect of the Subordinated
Indebtedness so long as any Borrower Default exists or if a Borrower Default
will occur as a result of or immediately following such interest payment.
 
5.             Receipt of Prohibited Payments.  The Subordinated Creditors each
agree that if the Subordinated Creditor receives any payment on the Subordinated
Indebtedness that the Subordinated Creditor is not entitled to receive under the
provisions of this Agreement, the Subordinated Creditor will hold the amount so
received in trust for the Senior Lenders and will forthwith turn over such
payment to the Senior Lenders in the form received (except for the endorsement
of the Subordinated Creditor where necessary) for application to then-existing
Senior Lender Debt (whether or not due), in such manner of application as the
Senior Lenders may deem appropriate.  If a Subordinated Creditor exercises any
right of setoff that the Subordinated Creditor is not permitted to exercise
under the provisions of this Agreement, the Subordinated Creditor will promptly
pay over to the Senior Lender, in immediately available funds, an amount equal
to the amount of the claims or obligations offset.  If a Subordinated Creditor
fails to make any endorsement required under this Agreement, the Senior Lenders,
or any officer or employee or agent on behalf of the Senior Lenders, are hereby
irrevocably appointed as the attorney-in-fact (which appointment is coupled with
an interest) for such Subordinated Creditor to make such endorsement in the
Subordinated Creditor’s name.
 
3

--------------------------------------------------------------------------------

6.             Action on Subordinated Indebtedness.  The Subordinated Creditors
each agree not to commence any action or proceeding against the Borrower to
recover all or any part of the Subordinated Indebtedness, or join with any
creditor (unless the Senior Lenders shall so join) in bringing any proceeding
against the Borrower under any bankruptcy, reorganization, readjustment of debt,
arrangement of debt receivership, liquidation or insolvency law or statute of
the federal or any state government, or take possession of, sell, or dispose of
any item that comprises “Collateral” pursuant to the terms of the Credit
Facility (“Collateral”), or exercise or enforce any right or remedy available to
a Subordinated Creditor with respect to any such Collateral, unless and until
all Senior Lender Debt has been paid in full. Notwithstanding anything to the
contrary set forth in this Section 6, if all of Borrower’s obligations to the
Senior Lenders are not fully paid and satisfied, and no Senior Lender has not
initiated a foreclosure or other action against Borrower, upon five (5) business
days’ prior written notice to the Senior Lenders after expiration of the
Subordinated Creditor Standstill Period (as defined below), the Subordinated
Creditors may exercise any rights or remedies they may have against Borrower
whether by judicial or non-judicial foreclosure or otherwise provided that the
receipt of any payments by the Subordinated Creditors shall be paid over to the
Senior Lenders, in immediately available funds, until payment in full of the
obligations to the Senior Lenders. “Subordinated Creditor Standstill Period”
means the period beginning on the occurrence of an event of default under any of
the agreements between the Subordinated Creditors and Borrower and ending on the
date that is six (6) months following the date after the Subordinated Creditors
shall have given notice to each of the Senior Lenders and to Borrower that such
event of default shall have occurred and be continuing and of the intent of any
of the Subordinated Creditors to exercise their rights and remedies.
 
7.             Action Concerning Collateral.
 
7.1.          Remedies. Notwithstanding any Lien now held or hereafter acquired
by the Subordinated Creditors, the Senior Lenders may take possession of, sell,
dispose of, and otherwise deal with all or any part of any collateral of the
Subordinated Creditors, and may enforce any right or remedy available to it with
respect to the Borrower or such collateral, all without notice to or consent of
any of the Subordinated Creditors except as specifically required by applicable
law.
 
7.2.          Deemed Consent and Release of Lien. In addition, and without
limiting the generality of Section 7.1, if (i) a Borrower Default has occurred
and is continuing, (ii) the Borrower or any of the Senior Lenders intends to
sell or otherwise dispose of any Collateral of the Senior Lenders to an
unrelated third party outside the ordinary course of business, (iii) Senior
Lenders have each given written notice thereof to the Subordinated Creditors,
and (iv) the Subordinated Creditors have failed, within ten (10) days after
receipt of such notice, to purchase for cash the Senior Lender Debt for the full
amount thereof, the Subordinated Creditors shall be deemed to have consented to
such sale or disposition, to have released any Lien they may have in such
Collateral and to have authorized each Senior Lender or its agents to file
partial releases (and any related financing statements such as “in lieu”
financing statements under Part 7 of Article 9 of the Uniform Commercial Code)
with respect to such Collateral.
 
4

--------------------------------------------------------------------------------

7.3.          No Assumed Duty. The Senior Lenders shall have no duty to
preserve, protect, care for, insure, take possession of, collect, dispose of, or
otherwise realize upon any of the assets of Borrower, whether or not they
comprise Collateral for the Senior Lenders, and in no event shall any Senior
Lender be deemed a Subordinated Creditor’s agent with respect to any assets of
Borrower.  All proceeds received by the Senior Lenders with respect to any of
Borrower’s assets may be applied, first, to pay or reimburse the Senior Lenders
for all costs and expenses (including reasonable attorneys’ fees) incurred by
the Senior Lenders (or either of them) in connection with the collection of such
proceeds, and, second, to any Senior Lender Debt in any order that the Senior
Lender may choose.
 
8.             Bankruptcy and Insolvency.  In the event of any receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization
or arrangement with creditors, whether or not pursuant to bankruptcy law, the
sale of all or substantially all of the assets of the Borrower, dissolution,
liquidation or any other marshalling of the assets or liabilities of the
Borrower, the Subordinated Creditors will file all claims, proofs of claim or
other instruments of similar character necessary to enforce the obligations of
the Borrower in respect of the Subordinated Indebtedness and will hold in trust
for the Senior Lenders and promptly pay over to the Senior Lender in the form
received (except for the endorsement of the Subordinated Creditors where
necessary) for application to the then-existing Senior Lender Debt, any and all
moneys, dividends or other assets received in any such proceedings on account of
the Subordinated Indebtedness, unless and until the Senior Lender Debt has been
paid in full. If a Subordinated Creditor shall fail to take any such action, the
Senior Lenders, as attorney-in-fact for the Subordinated Creditor, may take such
action on the Subordinated Creditor’s behalf.  The Subordinated Creditors each
hereby irrevocably appoints the Senior Lenders, or any officers or employees of
the Senior Lenders designated by such Senior Lender, as the attorney-in-fact for
the Subordinated Creditors (which appointment is coupled with an interest) with
the power but not the duty to demand, sue for, collect and receive any and all
such moneys, dividends or other assets and give acquaintance therefor and to
file any claim, proof of claim or other instrument of similar character, to vote
claims comprising Subordinated Indebtedness to accept or reject any plan of
partial or complete liquidation, reorganization, arrangement, composition or
extension and to take such other action in the Senior Lender’s name or in the
name of the Subordinated Creditors as the Senior Lender may deem necessary or
advisable for the enforcement of the agreements contained herein; and the
Subordinated Creditors will each execute and deliver to the Senior Lender such
other and further powers-of-attorney or instruments as the Senior Lender may
request in order to accomplish the foregoing. If the Senior Lender desires to
permit the use of cash collateral or to provide post-petition financing to the
Borrower, the Subordinated Creditors shall not object to the same or assert that
its interests are not being adequately protected.
 
9.             Restrictive Legend; Transfer of Subordinated Indebtedness.  The
Subordinated Creditors will cause the Subordinated Notes and all other notes,
bonds, debentures or other instruments evidencing the Subordinated Indebtedness
or any part thereof to contain a specific statement (in the form attached hereto
as Exhibit A) thereon to the effect that the indebtedness thereby evidenced is
subject to the provisions of this Agreement, and the Subordinated Creditors will
mark their books conspicuously to evidence the subordination effected hereby. 
The Subordinated Creditors each represents and warrants to the Senior Lender
that each such Subordinated Creditor is the lawful holder of the applicable
Subordinated Note and has not transferred any interest therein to any other
person or entity.  In the event of the transfer in any manner of the
Subordinated Indebtedness by the Subordinated Creditors to any person who is not
a party to this Agreement, the transferring party shall obtain, as a condition
to and upon such transfer, the written consent of the transferee to become a
party to and be bound by the terms of this Agreement and to the placing of the
legend as required by this Section 9 upon the notes, bonds, debentures or other
instruments evidencing the Subordinated Indebtedness.
 
5

--------------------------------------------------------------------------------

10.           Continuing Effect.  This Agreement shall constitute a continuing
agreement of subordination, and the Senior Lenders may, without notice to or
consent by the Subordinated Creditors, and except as set forth in Section 2,
modify any term of the Senior Lender Debt in reliance upon this Agreement. 
Without limiting the generality of the foregoing, the Senior Lenders may, at any
time and from time to time, without the consent of or notice to the Subordinated
Creditors and without incurring responsibility to the Subordinated Creditors or
impairing or releasing any of the Senior Lenders’ rights or the Subordinated
Creditors’ obligations hereunder:
 
(a)          change the amount of payment or extend the time for payment or
renew or otherwise alter the terms of any Senior Lender Debt or any instrument
evidencing the same in any manner;
 
(b)          if applicable, sell, exchange, release or otherwise deal with any
property at any time securing payment of all or any portion of the Senior Lender
Debt or any part thereof;
 
(c)          release anyone liable in any manner for the payment or collection
of the Senior Lender Debt or any part thereof;
 
(d)          exercise or refrain from exercising any right against the Borrower
or any other person (including the Subordinated Creditors); and
 
(e)          apply any sums received by the Senior Lender, by whomsoever paid
and however realized, to the Senior Lender Debt in such manner as the Senior
Lender shall deem appropriate.
 
11.           No Commitment.  None of the provisions of this Agreement shall be
deemed or construed to constitute or imply any commitment or obligation on the
part of the Senior Lenders to make any future loans or other extensions of
credit or financial accommodations to the Borrower. Each of the Subordinated
Creditors hereby waives any and all right to require the marshalling of assets
in connection with the exercise of any of the Senior Lenders’ remedies permitted
by applicable law or agreement.
 
12.           Notices.  Any notice or other communication required or permitted
to be given or made under this Agreement (i) shall be in writing, (ii) may be
delivered by hand delivery, First Class U.S. Mail (regular, certified,
registered or expedited delivery), FedEx, UPS Overnight, Airborne or other
nationally recognized delivery service, fax, or electronic transmission, and
(iii) shall be delivered or transmitted to the appropriate address as set forth
herein. Each notice or other communication shall be delivered or addressed to a
party at its address set forth below.  A party’s address for notice may be
changed from time to time by notice given to the other party.
 
6

--------------------------------------------------------------------------------

If to the Subordinated Creditors:
 

 
Gregory J. Vislocky
 
7700 NE Parkway Drive, Suite 300
 
Vancouver, WA 98662
 
Fax:(360) 823-0126
     
Brian Rick Delamarter
 
3396 Stoneridge Lane
 
Los Angeles, CA 90077
     
Harold Guy Delamarter
 
7700 NE Parkway Drive, Suite 300
 
Vancouver, WA 98662
 
Fax:(360) 823-0126
     
The Shoshana Shapiro Halpern Revocable Trust UA June 13, 2006
 
20900 NE 30th Ave, Suite 200
 
Aventura, FL 33180
 
Attention:  Baruch Halpern
     
Weintraub Partners
 
400 Capitol Mall, 11th Floor
 
Sacramento, CA 95814
 
Attention: Chris Chediak, Esq.
 
Facsimile: (916) 446-1611
     
W. John Short and Karen A Wilson
 
c/o RiceBran Technologies
 
6720 N. Scottsdale Road, Suite 390
 
Scottsdale, AZ 85253
     
Pensco Trust Co., FBO Baruch Halpern IRA
 
20900 NE 30th Ave, Suite 200
 
Aventura, FL 33180
 
Attention:  Baruch Halpern

 
7

--------------------------------------------------------------------------------

If to the Senior Lenders:
Sabby Management, LLC, as Agent
 
10 Mountain View Road, Suite 205,
 
Upper Saddle River, NJ 07458
 
Attn.: Robert Grundstein
 
Email:  rgrundstein@sabbycapital.com

 
With a copy to (which shall not constitute notice):
     
Ellenoff Grossman & Schole LLP
 
1345 Avenue of the Americas
 
New York, NY 10105
 
Attn:  Robert Charron
 
Email:  rcharron@egsllp.com

 
If to the Borrower:
6720 North Scottsdale Road, Suite 390
 
Scottsdale, AZ 85253
 
Attention: W. John Short
 
Facsimile: (480) 315-8275

 
With a copy to:
Weintraub Tobin Chediak Coleman Grodin
(which shall not constitute notice)
400 Capitol Mall, 11th Floor
 
Sacramento, CA 95814
 
Attention: Chris Chediak, Esq.
 
Facsimile: (916) 446-1611

 

Absent fraud or manifest error, a receipt signed by the addressee or its
authorized representative, a certified or registered mail receipt, a signed
delivery service confirmation or a fax or e-mail confirmation of transmission
shall constitute proof of delivery.  Any notice actually received by the
addressee shall constitute delivery notwithstanding the failure to comply with
any provisions of this subsection. A notice delivered by regular First Class
U.S. Mail shall be deemed to have been delivered on the third (3rd) business day
after its post-mark.  Any other notice shall be deemed to have been received on
the date and time of the signed receipt or confirmation of delivery or
transmission thereof, unless that receipt or confirmation date and time is not a
business day or is after 5:00 p.m. local time on a business day, in which case
such notice shall be deemed to have been received on the next succeeding
business day.
 
13.           Conflict in Agreements.  If the subordination provisions of any
instrument evidencing Subordinated Indebtedness conflict with the terms of this
Agreement, the terms of this Agreement shall govern the relationship between the
Senior Lenders and the Subordinated Creditors.
 
8

--------------------------------------------------------------------------------

14.           No Waiver.  No waiver shall be deemed to be made by any Party of
any of its rights hereunder unless the same shall be in writing signed on behalf
of the Party, and each such waiver, if any, shall be a waiver only with respect
to the specific matter or matters to which the waiver relates and shall in no
way impair the rights of the Party or the obligations of the other Parties in
any other respect at any time.
 
15.           Binding Effect; Acceptance.  This Agreement shall be binding upon
the Parties and their respective heirs, legal representatives, successors and
assigns and shall inure to the benefit of the Parties and their respective
participants, successors and assigns irrespective of whether this or any similar
agreement is executed by any other creditor of the Borrower.  Notice of
acceptance of this Agreement or of reliance upon this Agreement is hereby waived
by each of the Parties.
 
16.           Miscellaneous.  The Section and paragraph headings herein are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.
 
17.           Governing Law; Consent to Jurisdiction and Venue.  This Agreement
shall be governed by and construed in accordance with the substantive laws
(other than conflict laws) of the State of California.  Each party consents to
the personal jurisdiction of the state and federal courts located in the State
of California in connection with any controversy related to this Agreement,
waives any argument that venue in any such forum is not convenient, and agrees
that any litigation initiated by any of them in connection with this Agreement
may be venued in either the state or federal courts located in Sacramento
County, California.
 
18.           Waiver of Jury Trial.  To the extent permissible under law, the
parties hereto, each after consulting or having had the opportunity to consult
with legal counsel, knowingly, voluntarily and intentionally waive any right
they may have to a trial by jury in any litigation.  No party shall seek to
consolidate, by counterclaim or otherwise, any litigation in which a jury trial
has been waived with any other litigation in which a jury trial cannot be or has
not been waived.  This provision shall be deemed to be enforceable to the
fullest extent of the law as it may exist at the time any litigation is
commenced.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 
9

--------------------------------------------------------------------------------

The Parties have executed this Subordination Agreement as of the date and year
first above-written.


SENIOR LENDERS:
 
Sabby Healthcare Master Fund, Ltd.
     
By:
/s/ Robert Grundsteim
     
Name: 
Robert Grundstein 
     
Title:
COO of Investment Manager
     
Sabby Volatility Warrant Master Fund, Ltd.
     
By:
/s/ Robert Grundstein
     
Name: 
Robert Grundstein
     
Title:
COO of Investment Manager
     
Dillon Hill Capital, LLC
     
By:
/s/ Bruce Grossman
     
Name: 
Bruce Grossman
     
Title:
CEO & Managing Partner
 




 
SUBORDINATED CREDITORS:
         
/s/ Greg Vislocky
   
(Greg Vislocky)
 

 

--------------------------------------------------------------------------------

Continued Signature Page for Subordinated Creditors
 

 
/s/ Brian Rick Delamarter
   
(Brian Rick Delamarter)
 

 

--------------------------------------------------------------------------------

Continued Signature Page for Subordinated Creditors
 

 
/s/ Harold Guy Delamarter
   
(Harold Guy Delamarter)
 

 

--------------------------------------------------------------------------------

Continued Signature Page for Subordinated Creditors



 
Walter John Short and Karen A. Wilson
             
(W. John Short)
             
(Karen A. Wilson)
 

 

--------------------------------------------------------------------------------

Continued Signature Page for Subordinated Creditors



 
The Shoshana Shapiro Halpern Revocable Trust UA June 13, 2006
           
By:
/s/ Baruch Halpern
   
Name: 
Baruch Halpern
   
Its:
Trustee
           
By:
/s/ Shoshana Halpern
   
Name: 
Shoshana Halpern
   
Its:
Trustee
           
Pensco Trust Co., FBO Baruch Halpern IRA
           
/s/ Baruch Halpern
   
(Baruch Halpern)
 

 

--------------------------------------------------------------------------------

Continued Signature Page for Subordinated Creditors



 
Weintraub Partners
           
By:
/s/ Chris Chediak
   
Name:  
Chris Chediak    
Title:  
Partner  

 

--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY BORROWER
 
The undersigned, being the Borrower referred to in the foregoing Subordination
Agreement (“Agreement”), hereby (i) acknowledges receipt of a copy thereof, (ii)
agrees to all of the terms and provisions thereof, (iii) agrees to and with the
Senior Lenders that it shall make no payment on the Subordinated Indebtedness
that the Subordinated Creditors would not be entitled to receive under the
provisions of the Agreement, (iv) agrees that any such payment will constitute a
default under the Senior Lender Debt, and (v) agrees to mark its books
conspicuously to evidence the subordination of the Subordinated Indebtedness
effected hereby.
 
RICEBRAN TECHNOLOGIES
       
By:
/s/ Robert Smith
 
Name: 
Robert Smith  
Title:
Chief Executive Officer
 

 

--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY SUBSIDIARY GRANTORS
 
Each of the undersigned hereby (i) acknowledges receipt of a copy of the
Subordination Agreement dated as of February 13, 2017 made by and among Gregory
J. Vislocky, Brian Rick Delamarter, Harold Guy Delamarter, Baruch Halpern and
Shoshana Halpern as trustees for The Shoshana Shapiro Halpern Revocable Trust UA
June 13, 2006, Weintraub Partners, W. John Short and Karen A. Wilson, and Pensco
Trust Co., FBO Baruch Halpern IRA (collectively the “Subordinated Creditors”)
and the Senior Lenders (as defined in the Agreement)  (the “Agreement”), (ii)
agrees to all of the terms and provisions of the Agreement, (iii) agrees to and
with the Senior Lender that it shall make no payment on the Subordinated
Indebtedness that the Subordinated Creditors would not be entitled to receive
under the provisions of the Agreement, (iv) agrees that any such payment will
constitute a default under the Senior Lender Debt, and (v) agrees to mark its
books conspicuously to evidence the subordination of the Subordinated
Indebtedness effected hereby.


NUTRACEA, LLC,
SRB-IP, LLC,
SRB-MERM, LLC,
SRB-LC, LLC,
SRB-MT, LLC,
SRB-WS, LLC,
RICEX COMPANY,
RICEX NUTRIENTS, INC.,
RICE SCIENCE, LLC,
RICE RX, LLC
HEALTHY NATURALS, INC.


Each by: 
/s/ J. Dale Belt
 
Name:
J. Dale Belt
 
Title:
Secretary
 

 

--------------------------------------------------------------------------------

EXHIBIT A
 
Legend
 
“THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT BY
_____________ IN FAVOR OF ___________, DATED FEBRUARY 13, 2017.”
 
 
Exhibit A - 1

--------------------------------------------------------------------------------